

115 S2836 RS: Preventing Emerging Threats Act of 2018
U.S. Senate
2018-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 564115th CONGRESS2d SessionS. 2836[Report No. 115–332]IN THE SENATE OF THE UNITED STATESMay 14, 2018Mr. Johnson (for himself, Mrs. McCaskill, Mr. Hoeven, Ms. Heitkamp, Mr. Cotton, Mr. Cassidy, Mr. Jones, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 4, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo assist the Department of Homeland Security in preventing emerging threats from unmanned aircraft
			 and vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Emerging Threats Act of 2018.
		2.Protection of certain facilities and assets from unmanned aircraft
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:
				
					210G.Protection of certain facilities and assets from unmanned aircraft
 (a)AuthorityNotwithstanding section 46502 of title 49, United States Code, or any provision of title 18, United States Code, the Secretary and the Attorney General may, for their respective Departments, take, and may authorize personnel of the Department of Homeland Security or the Department of Justice with assigned duties that include safety, security, or protection of personnel, facilities, or assets, to take, such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary or the Attorney General, in consultation with the Secretary of Transportation) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset.
						(b)Actions described
 (1)In generalThe actions authorized in subsection (a) are the following: (A)Detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire communication, an oral communication, or an electronic communication used to control the unmanned aircraft system or unmanned aircraft.
 (B)Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.
 (C)Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft.
 (D)Seize or exercise control of the unmanned aircraft system or unmanned aircraft. (E)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.
 (F)Use reasonable force to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft.
 (2)Required coordinationThe Secretary and the Attorney General shall develop for their respective Departments the actions described in paragraph (1) in coordination with the Secretary of Transportation.
 (3)Research, testing, training, and evaluationThe Secretary shall conduct research, testing, training on, and evaluation of any equipment, including any electronic equipment, to determine its capability and utility to enable any of the actions described in subsection (b)(1).
 (4)CoordinationThe Secretary shall coordinate with the Administrator of the Federal Aviation Administration when subsection (b)(3) might affect aviation safety, civilian aviation and aerospace operations, or aircraft airworthiness.
 (c)ForfeitureAny unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary or the Attorney General is subject to forfeiture to the United States.
						(d)Regulations and guidance
 (1)In generalThe Secretary, the Attorney General, and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary or the Attorney General to carry out this section.
							(2)Coordination
 (A)Coordination with Department of TransportationThe Secretary and the Attorney General shall coordinate the development of their respective guidance under paragraph (1) with the Secretary of Transportation.
 (B)Effect on aviation safetyThe Secretary and the Attorney General shall respectively coordinate with the Secretary of Transportation and the Administrator of the Federal Aviation Administration before issuing any guidance, or otherwise implementing this section, if such guidance or implementation might affect aviation safety, civilian aviation and aerospace operations, aircraft airworthiness, or the use of airspace.
 (e)Privacy protectionThe regulations prescribed or guidance issued under subsection (d) shall ensure that— (1)the interception or acquisition of, or access to, communications to or from an unmanned aircraft system under this section is conducted in a manner consistent with the Fourth amendment to the Constitution of the United States and applicable provisions of Federal law;
 (2)communications to or from an unmanned aircraft system are intercepted, acquired, or accessed only to the extent necessary to support a function of the Department of Homeland Security or the Department of Justice;
 (3)records of such communications are not maintained for more than 180 days unless the Secretary or the Attorney General determine that maintenance of such records—
 (A)is necessary to support one or more functions of the Department of Homeland Security or the Department of Justice, respectively; or
 (B)is required for a longer period to support a civilian law enforcement agency or by any other applicable statute or regulation; and
 (4)such communications are not disclosed outside the Department of Homeland Security or the Department of Justice unless the disclosure—
 (A)would fulfill a function of the Department of Homeland Security or the Department of Justice, respectively;
 (B)would support the Department of Defense, another civilian law enforcement agency, or the activities of a regulatory agency of the Federal Government in connection with a criminal or civil investigation of, or any regulatory, statutory, or other enforcement action arising out of an action described in subsection (b)(1); or
 (C)is otherwise required by law. (f)BudgetThe Secretary and the Attorney General shall submit to Congress, as a part of the homeland security or justice budget materials for each fiscal year after fiscal year 2018, a consolidated funding display that identifies the funding source and funding requirements for the actions described in subsection (b)(1) within the Department of Homeland Security or the Department of Justice. The funding display shall be in unclassified form, but may contain a classified annex.
						(g)Semiannual briefings
 (1)In generalOn a semiannual basis during the 5-year period beginning 6 months after the date of enactment of this section, the Secretary and the Attorney General shall, respectively, provide a briefing to the appropriate congressional committees on the activities carried out pursuant to this section.
 (2)RequirementEach briefing required under paragraph (1) shall be conducted jointly with the Secretary of Transportation.
 (3)ContentEach briefing required under paragraph (1) shall include—
 (A)policies, programs, and procedures to mitigate or eliminate impacts of such activities to the National Airspace System;
 (B)a description of instances where actions described in subsection (b)(1) have been taken; (C)how the Secretary and the Attorney General have informed the public as to the possible use of authorities under this section; and
 (D)how the Secretary and the Attorney General have engaged with Federal, State, and local law enforcement agencies to implement and use such authorities.
 (4)Unclassified formEach briefing required under paragraph (1) shall be in unclassified form, consistent with the needs of law enforcement agencies and national security, but may be accompanied by an additional classified briefing.
 (h)Rule of constructionNothing in this section may be construed to— (1)vest in the Secretary or the Attorney General any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration under title 49, United States Code;
 (2)vest in the Secretary of Transportation or the Administrator of the Federal Aviation Administration any authority of the Secretary or the Attorney General under this title;
 (3)vest in the Secretary of Homeland Security any authority of the Attorney General under this title; and
 (4)vest in the Attorney General any authority of the Secretary of Homeland Security under this title. (i)Termination (1)In generalExcept as provided in paragraph (2), the authority to carry out this section with respect to the covered facilities or assets shall terminate on the date that is 5 years after the date of enactment of this section.
 (2)ExtensionThe President may extend by 180 days the termination date described in paragraph (1) if, not later than 45 days before the termination date described in paragraph (1), the President certifies to Congress that such extension is in the national security interest of the United States.
 (j)Scope of authorityNothing in this section shall be construed to provide the Secretary or the Attorney General with additional authorities beyond those described in subsections (a), (b)(1), and (k)(3)(C)(iii).
 (k)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate; and
 (B)the Committee on Homeland Security, the Committee on Transportation and Infrastructure, the Committee on Energy and Commerce, and the Committee on the Judiciary of the House of Representatives.
 (2)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31.
 (3)The term covered facility or asset means any facility or asset that— (A)is identified by the Secretary or the Attorney General, in consultation with the Secretary of Transportation with respect to potentially impacted airspace, through a risk-based assessment for purposes of this section;
 (B)is located in the United States (including the territories and possessions, territorial seas or navigable waters of the United States); and
 (C)directly relates to— (i)a mission authorized to be performed by the Department, consistent with governing statutes, regulations, and orders issued by the Secretary, relating to—
 (I)security operations by the United States Coast Guard and U.S. Customs and Border Protection, including securing facilities, aircraft, and authorized vessels, whether moored or underway;
 (II)United States Secret Service protection operations pursuant to sections 3056 and 3056A of title 18, United States Code; or
 (III)protection of facilities pursuant to section 1315 of title 40, United States Code; (ii)a mission authorized to be performed by the Department of Justice, consistent with governing statutes, regulations, and orders issued by the Attorney General, relating to—
 (I)personnel protection operations by the Federal Bureau of Investigation and the United States Marshals Service, including the protection of Federal jurists, court officers, witnesses and other persons in the interests of justice, as specified in section 566(e) of title 28, United States Code;
 (II)penal, detention, and correctional operations conducted by the Federal Bureau of Prisons considered to be high-risk or assessed to be a potential target for unlawful unmanned aircraft activity; or
 (III)protection of the buildings and grounds leased, owned, or operated by or for the Department of Justice identified as essential to the function of the Department of Justice, and the provision of security for Federal courts, as specified in section 566(a) of title 28, United States Code; and
 (iii)a mission authorized to be performed by the Department of Homeland Security or the Department of Justice, acting together or separately, consistent with governing statutes, regulations, and orders issued by the Secretary or the Attorney General, respectively, relating to—
 (I)National Special Security Events and Special Event Assessment Rating events; (II)upon the request of a State’s governor or attorney general, providing support to State, local, or tribal law enforcement to ensure protection of people and property at mass gatherings, where appropriate and within available resources;
 (III)active Federal law enforcement investigations, emergency responses, or security operations; or (IV)in the event that either the Department of Homeland Security or the Department of Justice has identified a national security threat against the United States and the threat could involve unlawful use of an unmanned aircraft, responding to such national security threat.
 (4)The terms electronic communication, intercept, oral communication, and wire communication have the meaning given those terms in section 2510 of title 18, United States Code. (5)The term homeland security or justice budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary and the Attorney General in support of the budget for that fiscal year.
 (6)For purposes of subsection (a), the term personnel means— (A)officers and employees of the Department of Homeland Security or the Department of Justice; or
 (B)individuals employed by contractors of the Department of Homeland Security who are subject to the supervision, control, or direction of the respective department and are assigned by that department to perform the duties described in subsection (a) in accordance with regulations or guidance established under subsection (d).
 (7)The terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
							(l)Department of Homeland Security assessment
 (1)ReportNot later than 1 year after the date of the enactment of this section, the Secretary shall issue an assessment to the appropriate congressional committees, including—
 (A)an evaluation of the threat from unmanned aircraft systems to United States critical infrastructure (as defined in this Act) and to domestic large hub airports (as defined in section 40102(a)(29) of title 49, United States Code);
 (B)an evaluation of current Federal and State, local, or tribal law enforcement authorities to counter the threat identified in subparagraph (A), including section 99.7 of title 14, Code of Federal Regulations, or any successor thereto;
 (C)an evaluation of the knowledge of, efficiency of, and effectiveness of current procedures and resources available to owners of critical infrastructure and domestic large hub airports when they believe a threat from unmanned aircraft systems is present and what additional actions, if any, the Department could implement under existing authorities to assist these entities to counter the threat identified in subparagraph (A);
 (D)an assessment of what, if any, additional authorities the Department needs to counter the threat identified in subparagraph (A); and
 (E)an assessment of what, if any, additional research and development the Department needs to counter the threat identified in subparagraph (A).
 (2)Unclassified formThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 210F the following:
				Sec. 210G. Protection of certain facilities and assets from unmanned aircraft..
			3.Department of Homeland Security efforts to help protect individuals from vehicular terrorism
 (a)DefinitionIn this section— (1)the term emergency response providers has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101); and
 (2)the term vehicular terrorism means an action that uses automotive transportation to inflict violence and intimidation on individuals for a political purpose.
 (b)AssessmentNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall—
 (1)assess the threat of vehicular terrorism and activities the Department of Homeland Security is undertaking to support emergency response providers and the private sector to prevent, mitigate, and respond to vehicular terrorism; and
 (2)based on the assessment conducted under paragraph (1), brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on—
 (A)the findings of the assessment; and (B)a strategy to improve the efforts of the Department of Homeland Security to support emergency response providers and the private sector to prevent, mitigate, and respond to the threat of vehicular terrorism.
	
 1.Short titleThis Act may be cited as the Preventing Emerging Threats Act of 2018.
		2.Protection of certain facilities and assets from unmanned aircraft
 (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:
				
					210G.Protection of certain facilities and assets from unmanned aircraft
						(a)Authority
 (1)In generalNotwithstanding section 46502 of title 49, United States Code, or any provision of title 18, United States Code, the Secretary and the Attorney General may, for their respective Departments, take, and may authorize personnel of the Department of Homeland Security or the Department of Justice with assigned duties that include safety, security, or protection of personnel, facilities, or assets, to take, such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary or the Attorney General, in consultation with the Secretary of Transportation, in accordance with paragraph (3)) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset.
 (2)RequirementsIn taking the actions described in subsection (b)(1), the Secretary or the Attorney General, as the case may be, shall—
 (A)avoid infringement of the privacy and civil liberties of the people of the United States and the freedom of the press consistent with Federal law and the Constitution of the United States, including with regard to the testing of any equipment and the interception or acquisition of unmanned aircraft or systems;
 (B)limit the geographic reach and duration of the actions to only those areas and timeframes that are reasonably necessary to address a reasonable threat; and
 (C)use reasonable care not to interfere with authorized or non-threatening manned or unmanned aircraft, communications, equipment, facilities or services.
 (3)Threat definedIn defining the term threat for purposes of carrying out paragraph (1), the Secretary or the Attorney General, as the case may be, shall take into account factors, including, but not limited to, the potential for bodily harm or loss of human life, the potential loss or compromise of sensitive national security information, or the potential severe economic damage resulting from use of an unauthorized unmanned aerial system in the vicinity of a covered facility or asset.
							(b)Actions described
 (1)In generalThe actions authorized in subsection (a) are the following: (A)Detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire communication, an oral communication, or an electronic communication used to control the unmanned aircraft system or unmanned aircraft.
 (B)Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.
 (C)Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft.
 (D)Seize or exercise control of the unmanned aircraft system or unmanned aircraft. (E)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.
 (F)Use reasonable force to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft.
 (2)Required coordinationThe Secretary and the Attorney General shall develop for their respective Departments the actions described in paragraph (1) in coordination with the Secretary of Transportation.
 (3)Research, testing, training, and evaluationThe Secretary and the Attorney General may conduct research, testing, training on, and evaluation of any equipment, including any electronic equipment, to determine its capability and utility to enable any of the actions described in paragraph (1).
 (4)CoordinationThe Secretary shall coordinate with the Administrator of the Federal Aviation Administration when paragraph (3) might affect aviation safety, civilian aviation, use of airspace, aerospace operations, or aircraft airworthiness.
 (c)ForfeitureAny unauthorized unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary or the Attorney General is subject to forfeiture to the United States.
						(d)Regulations and guidance
 (1)In generalThe Secretary, the Attorney General, and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary or the Attorney General to carry out this section.
							(2)Coordination
 (A)Coordination with Department of TransportationThe Secretary and the Attorney General shall coordinate the development of their respective guidance under paragraph (1) with the Secretary of Transportation.
 (B)Effect on aviation safetyThe Secretary and the Attorney General shall respectively coordinate with the Secretary of Transportation and the Administrator of the Federal Aviation Administration before issuing any guidance, or otherwise implementing this section, if such guidance or implementation might affect aviation safety, civilian aviation and aerospace operations, aircraft airworthiness, or the use of airspace.
 (3)Risk-based assessmentThe guidance issued by the Secretary and the Attorney General, respectively, shall include criteria of the risk-based assessment required under subsection (k)(3)(A) that includes an evaluation of the potential impacts on the use of the authorities granted in this section on the safety and efficiency of the national airspace system, including the ability to provide advance notice to aircraft operators as appropriate, and the needs of law enforcement agencies and national security.
 (e)Privacy protectionIn carrying out actions authorized under subsection (b), the Secretary or the Attorney General, as the case may be, shall ensure that—
 (1)the interception or acquisition of, or access to, communications to or from an unmanned aircraft system under this section is conducted in a manner consistent with the Fourth amendment to the Constitution of the United States and applicable provisions of Federal law;
 (2)communications to or from an unmanned aircraft system are intercepted, acquired, or accessed only to the extent necessary to mitigate the reasonable threat that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset, or to investigate or prosecute a threat, as defined by the Secretary or the Attorney General, respectively, under subsection (a)(1);
 (3)records of such communications are maintained only for as long as necessary, and in no event for more than 180 days, unless the Secretary or the Attorney General determine that maintenance of such records—
 (A)is necessary to support one or more safety or security functions of the Department of Homeland Security or the Department of Justice, respectively, or to investigate or prosecute a threat, as defined by the Secretary or the Attorney General, respectively, under subsection (a)(1); or
 (B)is required for a longer period to support a civilian law enforcement agency or by any other applicable statute or regulation; and
 (4)such communications are not disclosed outside the Department of Homeland Security or the Department of Justice unless the disclosure—
 (A)would fulfill a safety or security function of the Department of Homeland Security or the Department of Justice, respectively, or to investigate or prosecute a threat, as defined by the Secretary or the Attorney General, respectively, under subsection (a)(1);
 (B)would support the Department of Defense, another civilian law enforcement agency, or the activities of a regulatory agency of the Federal Government in connection with a criminal or civil investigation of, or any regulatory, statutory, or other enforcement action arising out of, an action described in subsection (b)(1); or
 (C)is otherwise required by law. (f)BudgetThe Secretary and the Attorney General shall submit to Congress, as a part of the homeland security or justice budget materials for each fiscal year after fiscal year 2018, a consolidated funding display that identifies the funding source and funding requirements for the actions described in subsection (b)(1) within the Department of Homeland Security or the Department of Justice. The funding display shall be in unclassified form, but may contain a classified annex.
						(g)Semiannual briefings
 (1)In generalOn a semiannual basis during the 5-year period beginning 6 months after the date of enactment of this section, the Secretary and the Attorney General shall, respectively, provide a briefing to the appropriate congressional committees on the activities carried out pursuant to this section.
 (2)RequirementEach briefing required under paragraph (1) shall be conducted jointly with the Secretary of Transportation.
 (3)ContentEach briefing required under paragraph (1) shall include—
 (A)policies, programs, and procedures to mitigate or eliminate impacts of such activities to the National Airspace System;
 (B)a description of instances where actions described in subsection (b)(1) have been taken; (C)a description of efforts to address privacy, civil rights, and civil liberties issues implicated by the actions allowed under this section;
 (D)how the Secretary and the Attorney General have informed the public as to the possible use of authorities under this section;
 (E)a description of actions the Secretary and the Attorney General have taken to inform owners and operators of covered facilities of their status under this section; and
 (F)how the Secretary and the Attorney General have engaged with Federal, State, and local law enforcement agencies to implement and use such authorities.
 (4)Unclassified formEach briefing required under paragraph (1) shall be in unclassified form, consistent with the needs of law enforcement agencies and national security, but may be accompanied by an additional classified briefing.
 (h)Rule of constructionNothing in this section may be construed to— (1)vest in the Secretary or the Attorney General any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration under title 49, United States Code;
 (2)vest in the Secretary of Transportation or the Administrator of the Federal Aviation Administration any authority of the Secretary or the Attorney General under this title or title 14, United States Code;
 (3)vest in the Secretary of Homeland Security any authority of the Attorney General under this title; and
 (4)vest in the Attorney General any authority of the Secretary of Homeland Security under this title. (i)Termination (1)In generalExcept as provided in paragraph (2), the authority to carry out this section with respect to the covered facilities or assets shall terminate on the date that is 5 years after the date of enactment of this section.
 (2)ExtensionThe President may extend by 180 days the termination date described in paragraph (1) if, not later than 45 days before the termination date described in paragraph (1), the President certifies to Congress that such extension is in the national security interest of the United States.
 (j)Scope of authorityNothing in this section shall be construed to provide the Secretary or the Attorney General with additional authorities beyond those described in subsections (a), (b)(1), and (k)(3)(C)(iii).
 (k)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate; and
 (B)the Committee on Homeland Security, the Committee on Transportation and Infrastructure, the Committee on Energy and Commerce, and the Committee on the Judiciary of the House of Representatives.
 (2)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31, United States Code.
 (3)The term covered facility or asset means any facility or asset that— (A)is identified by the Secretary or the Attorney General, in consultation with the Secretary of Transportation with respect to potentially impacted airspace, through a risk-based assessment for purposes of this section;
 (B)is located in the United States (including the territories and possessions, territorial seas, or navigable waters of the United States); and
 (C)directly relates to— (i)a mission authorized to be performed by the Department, consistent with governing statutes, regulations, and orders issued by the Secretary, relating to—
 (I)security operations by the United States Coast Guard and U.S. Customs and Border Protection, including securing facilities, aircraft, and authorized vessels, whether moored or underway;
 (II)United States Secret Service protection operations pursuant to sections 3056 and 3056A of title 18, United States Code; or
 (III)protection of facilities pursuant to section 1315 of title 40, United States Code, considered to be high-risk or assessed to be a potential target for unlawful unmanned aircraft activity;
 (ii)a mission authorized to be performed by the Department of Justice, consistent with governing statutes, regulations, and orders issued by the Attorney General, relating to—
 (I)personnel protection operations by the Federal Bureau of Investigation and the United States Marshals Service, including the protection of Federal jurists, court officers, witnesses, and other persons in the interests of justice, as specified in section 566(e) of title 28, United States Code;
 (II)penal, detention, and correctional operations conducted by the Federal Bureau of Prisons considered to be high-risk or assessed to be a potential target for unlawful unmanned aircraft activity; or
 (III)protection of the buildings and grounds leased, owned, or operated by or for the Department of Justice identified as essential to the function of the Department of Justice, and the provision of security for Federal courts, as specified in section 566(a) of title 28, United States Code, considered to be high-risk or assessed to be a potential target for unlawful unmanned aircraft activity; and
 (iii)a mission authorized to be performed by the Department of Homeland Security or the Department of Justice, acting together or separately, consistent with governing statutes, regulations, and orders issued by the Secretary or the Attorney General, respectively, relating to—
 (I)National Special Security Events and Special Event Assessment Rating events; (II)upon the request of a State’s governor or attorney general, providing support to State, local, or tribal law enforcement authorities to ensure protection of people and property at mass gatherings, where appropriate and within available resources;
 (III)active Federal law enforcement investigations, emergency responses, or security operations; or (IV)in the event that either the Department of Homeland Security or the Department of Justice has identified a national security threat against the United States and the threat could involve unlawful use of an unmanned aircraft, responding to such national security threat.
 (4)The terms electronic communication, intercept, oral communication, and wire communication have the meanings given those terms in section 2510 of title 18, United States Code. (5)The term homeland security or justice budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary and the Attorney General in support of the budget for that fiscal year.
 (6)For purposes of subsection (a), the term personnel means— (A)officers and employees of the Department of Homeland Security or the Department of Justice; or
 (B)individuals employed by contractors of the Department of Homeland Security who are subject to the supervision, control, or direction of the Department and are assigned by the Department to perform the duties described in subsection (a) in accordance with regulations or guidance established under subsection (d).
 (7)The terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
							(l)Department of Homeland Security assessment
 (1)ReportNot later than 1 year after the date of the enactment of this section, the Secretary shall conduct, in coordination with the Attorney General and the Secretary of Transportation, and submit an assessment to the appropriate congressional committees, including—
 (A)an evaluation of the threat from unmanned aircraft systems to United States critical infrastructure (as defined in this Act) and to domestic large hub airports (as defined in section 40102(a)(29) of title 49, United States Code);
 (B)an evaluation of current Federal and State, local, or tribal law enforcement authorities to counter the threat identified in subparagraph (A);
 (C)an evaluation of the knowledge of, efficiency of, and effectiveness of current procedures and resources available to owners of critical infrastructure and domestic large hub airports when they believe a threat from unmanned aircraft systems is present and what additional actions, if any, the Department could implement under existing authorities to assist these entities to counter the threat identified in subparagraph (A);
 (D)an assessment of what, if any, additional authorities the Department needs to counter the threat identified in subparagraph (A); and
 (E)an assessment of what, if any, additional research and development the Department needs to counter the threat identified in subparagraph (A).
 (2)Unclassified formThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex..
 (b)Clerical amendmentThe table of sections in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 210F the following:
				Sec. 210G. Protection of certain facilities and assets from unmanned aircraft..
			3.Department of Homeland Security efforts to help protect individuals from vehicular terrorism
 (a)DefinitionIn this section— (1)the term emergency response providers has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101); and
 (2)the term vehicular terrorism means an action that uses automotive transportation to inflict violence and intimidation on individuals for a political purpose.
 (b)AssessmentNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall—
 (1)assess the threat of vehicular terrorism and activities the Department of Homeland Security is undertaking to support emergency response providers and the private sector to prevent, mitigate, and respond to vehicular terrorism; and
 (2)based on the assessment conducted under paragraph (1), brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on—
 (A)the findings of the assessment; and (B)a strategy to improve the efforts of the Department of Homeland Security to support emergency response providers and the private sector to prevent, mitigate, and respond to the threat of vehicular terrorism.September 4, 2018Reported with an amendment